DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Graham (Reg. No.: 58042) on 02/25/2021.

The application has been amended as follows: 

19.	Claim 19: A power supply system, comprising: 	power sourcing equipment; 	an intermediate device; and;[[, and]] 
	wherein the port adaptation apparatus is further configured to control the second port to be in a power sourcing state according to whether the valid input voltage is detected at the at least one of the first port or the second port and by the switching element connecting a second one of the first port or the second port, other than the first one of the first port and the second port, to the power sourcing chip;
wherein the port adaptation apparatus is further configured to perform at least one of: 
		perform, in response a probe indicating that the first port is connected to the power sourcing equipment, at least one of maintain a first state of the first port in a powered state or change the first state of the first port to the powered state, and further perform, in response the probe indicating that the first port is connected to the power sourcing equipment, at least one of maintain a second state of the second port as a powering state or change the second state of the second port to the powering state, wherein the probe comprises detection of whether a valid input voltage is present at at least one of the first port or the second port, wherein the probe is performed by a first voltage probe disposed between the first port and the switching element and by a second voltage probe disposed between the second port and the switching element; or		perform, in response to the probe indicating that the second port is connected to the power sourcing equipment, at least one of maintain the second state of the second port in the powered state or change the second state of the second port to the powered state, and further perform, in response to the probe indicating that the second port is connected to the power sourcing equipment, at least one of maintain the first state of the first port in the powering state, or change the first state of the first port to the powering state;
	wherein maintaining the first state of the first port in the powered state comprises maintaining, by the switching element, an electrical connection between the first port and the powered chip, and wherein changing the first state of the first port to the powered state comprises creating, by the switching element, an electrical connection between the first port and the powered chip;	wherein maintaining the second state of the second port as the powering state comprises maintaining, by the switching element, an electrical connection between the second port and the power sourcing chip, wherein changing the second state of the second port to the powering state comprises creating, by the switching element, an electrical connection between the second port and the power sourcing chip;	wherein maintaining the second state of the second port in the powered state comprises maintaining, by the switching element, an electrical connection between the second port and the powered chip, and wherein changing the second state of the second port to the powered state comprises creating, by the switching element, an electrical connection between the second port and the powered chip; and	wherein maintaining the first state of the first port as the powering state comprises maintaining, by the switching element, an electrical connection between the first port and the power sourcing chip, wherein changing the first state of the first port to the powering state comprises creating, by the switching element, an electrical connection between the first port and the power sourcing chip.
20.	Claim 20: The system according to claim 19, wherein the port adaptation apparatus further comprises: 	an adaptive module having the power sourcing chip, the powered chip, and the switching element; 	wherein the power sourcing chip is connected to the adaptive module; 	wherein the powered chip is connected to the adaptive module; 

Allowable Subject Matter

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 9, and 19, the known prior art taken alone or in combination fails to teach a switching element disposed between the power sourcing chip and the first port and second port, probing the first port and second port using a first voltage probe disposed between the first port and the switching element and by a second voltage disposed between the second port and the switching element that detects whether a valid voltage is present, performing in response to the probing maintaining a first state of the first port in the powered state by maintaining an electrical connection between the first port and the powered chip and changing the first state of the first port to the powered state comprises creating an electrical connection between the first port and the powered chip, maintaining a second state of the second port in the powering state by maintaining an electrical connection between the second port and the power sourcing chip and changing the second state of the second port to the powering state comprises creating an electrical connection between the second port and the power sourcing chip, maintaining the second state of the second port in the powered state by maintaining an electrical connection between the second port and the powered chip and changing the second state of the second port to the powered state comprises creating an electrical connection between the second port and the powered chip, maintaining a first state of the first port in the powering state by maintaining an electrical connection between the first port and the power sourcing chip and changing the first state of the first port to the powering 
US 2017/0357300 discloses multiple switches that switch between two ports and a PSE controller and a PD controller. No mention of a probing the first port and second port using a first voltage probe disposed between the first port and the switching element and by a second voltage disposed between the second port and the switching element that detects a valid voltage, is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./
Examiner, Art Unit 2185                                                                                                                                                                                           /TIM T VO/Supervisory Patent Examiner, Art Unit 2185